In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-359 CR

____________________


KEVIN FELPS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92888




MEMORANDUM OPINION
 On October 15, 2007, the trial court sentenced Kevin Felps as a repeat felony offender
on a conviction for driving while intoxicated.  Felps filed a notice of appeal on August 21,
2008.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On August 21, 2008, we notified the parties that we would dismiss the appeal  unless
an amended certification was filed within fifteen days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been
supplemented with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 HOLLIS HORTON
										Justice
 
Opinion Delivered October 1, 2008
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.